Cite as 2017 Ark. App. 237

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CR-16-1006


                                                 Opinion Delivered   April 19, 2017
MARCUS DOUGLAS CHRISTOPHER
                  APPELLANT                      APPEAL FROM THE NEVADA
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. 50CR-15-18]

STATE OF ARKANSAS                                HONORABLE RANDY WRIGHT,
                                APPELLEE         JUDGE

                                                 AFFIRMED



                         N. MARK KLAPPENBACH, Judge

       After his vehicle was searched following a traffic stop, appellant Marcus Christopher

was charged with possession of cocaine with the purpose to deliver, possession of marijuana

with the purpose to deliver, and possession of drug paraphernalia. The Nevada County

Circuit Court denied appellant’s motion to suppress the evidence seized during the search,

and appellant entered conditional guilty pleas to the charges.1 On appeal, he argues that the

trial court erred in denying his motion to suppress because the warrantless search of his

vehicle was illegal. We disagree and affirm the convictions.

       Deputy Preston Glenn of the Nevada County Sheriff’s Department and Lieutenant

Wesley Turner of the Prescott Police Department provided testimony at the suppression

hearing. Turner testified that on the afternoon of March 6, 2015, Glenn called to advise him


       1
       The additional charges of driving with a suspended license and defective brake light
were nol-prossed.
                                 Cite as 2017 Ark. App. 237

that he had received reports that someone driving a black Kia Spectra in the area was acting

suspicious. The vehicle was reported to be circling blocks, which Turner said was something

drug dealers sometimes do. Glenn initiated a traffic stop on the vehicle after observing that

one of its brake lights was not working. After driving a couple hundred yards, appellant

stopped in a parking lot. When Glenn approached the vehicle and asked appellant for his

driver’s license, he smelled a very strong odor of marijuana emitting from the vehicle. Glenn

said that the odor gave him probable cause to search the vehicle, so he asked appellant to step

out. Turner arrived on the scene to assist Glenn, and other officers were called for backup

because a crowd of people, including relatives of appellant’s, had gathered in the parking lot.

Glenn testified that he spoke with appellant at the back of the car and handcuffed him to

detain him.

       Turner testified that when he arrived at the stop, he looked through the back-

passenger window of appellant’s vehicle and saw a Crown Royal bag that appeared to

contain a bottle of whiskey. Turner asked appellant if the seal had been broken on the

bottle; appellant said it had not and then stated that there was no alcohol in his car. In order

to see what was in the bottle, Turner opened the car door and detected a strong odor of

marijuana. He discovered that the Crown Royal bag contained marijuana packaged in plastic

wrap. When he opened the door, Turner had not been informed by Glenn about the smell

of marijuana or instructed to conduct a search. Turner showed Glenn what he had found,

appellant was arrested, and Glenn then searched the vehicle and seized more drugs and drug


                                               2
                                 Cite as 2017 Ark. App. 237

paraphernalia. Turner testified that appellant was handcuffed after the marijuana had been

found. The trial court denied the motion to suppress upon finding the existence of probable

cause and exigent circumstances to support the warrantless search.

       In reviewing a trial court’s denial of a motion to suppress, we conduct a de novo

review based on the totality of the circumstances, reviewing findings of historical fact for

clear error and determining whether those facts give rise to reasonable suspicion or probable

cause, giving due weight to inferences drawn by the trial court and proper deference to the

trial court’s findings. Johnson v. State, 2014 Ark. App. 567, 444 S.W.3d 880. Arkansas

appellate courts defer to the superior position of the trial court to evaluate the credibility of

witnesses at a suppression hearing. Id. We will reverse the denial of a motion to suppress

only if the ruling is clearly against the preponderance of the evidence. Id.

       Appellant argues that the officers conducted a pretextual stop in order to search his

vehicle for drugs. He suggests that Deputy Glenn attempted to conceal this fact because he

did not testify about the prior reports of a suspicious vehicle. A pretextual traffic stop,

however, is not unconstitutional. State v. Mancia-Sandoval, 2010 Ark. 134, 361 S.W.3d 835.

As long as the police officer had the proper probable cause to make the traffic stop, the

officer’s ulterior motives will not render the stop unconstitutional. See id. Here, Glenn had

probable cause to believe that appellant had violated the traffic law requiring functioning

brake lights. See Sims v. State, 356 Ark. 507, 157 S.W.3d 530 (2004); Ark. Code Ann. §

27-36-216 (Repl. 2014). Therefore, there is nothing inherently unconstitutional or invalid


                                               3
                                  Cite as 2017 Ark. App. 237

about the initial traffic stop.

       Appellant next argues that Turner had no probable cause to search the vehicle based

on his observation of the Crown Royal bag and that Glenn’s subsequent search was tainted

by Turner’s illegal search. Although Turner had not yet detected the odor of marijuana

when he initiated the search, probable cause is assessed based on the collective knowledge

of the police, not solely on the knowledge of the officer making the stop or arrest. Jones v.

State, 2011 Ark. App. 683. At the time Turner initiated the search, Glenn had already

decided to search the vehicle based on the odor of marijuana he identified when he asked

appellant for his driver’s license. We have held that the odor of marijuana coming from a

vehicle is sufficient to arouse suspicion and provide probable cause for the search of that

vehicle. Lopez v. State, 2009 Ark. App. 750. Accordingly, we agree with the trial court that

probable cause existed for this search.

       Appellant also argues that there were no exigent circumstances to warrant the search

because there was no threat of destruction or removal of evidence. We disagree. Arkansas

Rule of Criminal Procedure 14.1(a)(i) (2016) allows for a warrantless search of a readily

movable vehicle that an officer has reasonable cause to believe contains evidence subject to

seizure where the vehicle is in an area open to the public. Because a vehicle is readily

movable by any person, not just the suspect, exigent circumstances allow the vehicle to be

searched at the scene. McDaniel v. State, 337 Ark. 431, 990 S.W.2d 515 (1999). Appellant’s

vehicle was in a parking lot open to the public and was readily movable, especially with his


                                              4
                                 Cite as 2017 Ark. App. 237

relatives among the crowd of people that had gathered; no further exigency was required to

search it. See Vega v. State, 56 Ark. App. 145, 939 S.W.2d 322 (1997).

       While appellant also points out the discrepancy in the testimony concerning the point

at which he was handcuffed, he cites no authority to support his contention that handcuffing

him prior to the search “would have been illegal” and provides no argument that this would

have rendered the search unconstitutional. We hold that the denial of appellant’s motion to

suppress was not clearly against the preponderance of the evidence, and we affirm appellant’s

convictions.

       Affirmed.

       WHITEAKER and BROWN, JJ., agree.

       Bill Luppen, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rebecca Bailey Kane, Ass’t Att’y Gen., for appellee.




                                              5